By the Court.
1. That this indictment sufficiently negatives the defendant’s right to sell, is well settled by the cases *100already decided by this court. Commonwealth v. Lafontaine, 3 Gray, 479. Commonwealth v. McSherry, 3 Gray, 481, note.
2. There is nothing in the statute, or in the rules of criminal pleading, which requires the indictment to contain any particu_ar description of the building where the sale was made. The provision of § 34, declaring what shall be deemed prima facie evidence of a sale, whether constitutional or not, cannot affect this question.
3. It is then contended that the prosecution cannot be sustained, because the statute of 1855 is unconstitutional. It has been too often stated and explained, now to require authorities, that a statute may be unconstitutional in some particular provisions and not in others. A statute is judicially held to be unconstitutional, because it is not within the scope of legislative authority; it may either propose to accomplish some object prohibited by the Constitution, or to accomplish some lawful and even laudable object, by means repugnant to the Constitution of the United States or of the Commonwealth. A statute may contain some such provisions, and yet the same act, having received the sanction of all branches of the legislature, and being in the form of law, may contain other useful and salutary provisions, not obnoxious to any just constitutional exception. It would be inconsistent with all just principles of constitutional law, to adjudge these enactments void, because they are associated in the same act, but not connected with or dependent on others which are unconstitutional.
The present defendant is charged with being a common seller of spirituous and intoxicating liquors, and in several different counts with making specific sales of the same, at the times and places respectively stated. These acts, with slight modifications, have been declared illegal and restrained by penalties, by various statutes from the adoption of the Constitution to the present time, without such acts being thought repugnant to its letter or spirit. We therefore consider these provisions in the act of 1855, upon which alone this prosecution rests, without having occasion to say any thing of other portions of the act, to be constitutional and valid.

Exceptions overruled.